Opinion
issued April 5, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-10-00111-CV
 

 
TIMOTHY J. CROMIE,
Appellant
 
V.
 
OFFICE OF THE ATTORNEY
GENERAL OF TEXAS, CHILD SUPPORT DIVISION, Appellee
 

                                                                                               
On Appeal from County Court
at Law No. 3
 Galveston County, Texas
Trial Court Cause No. 03FD3028
 

 
MEMORANDUM
OPINION




Appellant Timothy J. Cromie
has failed to timely file a brief.  See
Tex. R. App. P. 38.6(a)
(governing time to file brief), 38.8(a) (governing failure of appellant to file
brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Keyes, Bland, and Sharp.